Dismissed and Memorandum Opinion filed April 9, 2019.




                                        In The

                     Fourteenth Court of Appeals

                                NO. 14-19-00182-CV


  CITIBANK N.A., AS TRUSTEE FOR NRZ PASS-THROUGH TRUST VI
      AND NEWREZ LLC FKA NEW PENN FINANCIAL LLP DBA
         SHELLPOINT MORTGAGE SERVICING, Appellant

                                          V.

                             PECHUA, INC., Appellee

                    On Appeal from the 215th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2016-83417


                           MEMORANDUM OPINION

      On March 5, 2019, the district clerk sent our court notice that a notice of
appeal was filed in this case on March 1, 2019. However, record shows that the
district clerk is mistaken. The record shows that appellant Citibank, N.A. did not file
a notice of appeal, but a motion for interlocutory appeal, asking the trial court for an
order granting it permission to appeal an interlocutory judgment, which apparently
the district clerk misconstrued as a notice of appeal.

      For our court to have jurisdiction of a petition for permission to appeal an
interlocutory order under Rule 28.2 of the Texas Rules of Appellate Procedure, an
appellant must file a notice of appeal no later than the 20th day after the date the trial
court signs a written order granting permission to appeal. See Tex. R. App. P. 28.3.

      Because the record does not show that appellant has filed a notice of appeal,
we DISMISS this case for want of jurisdiction. See Matter of R.A., 465 S.W.3d 728,
740 (Tex. App.—Houston [14th Dist.] 2015, pet. denied) (mem.op.) (because no
notice of appeal has been filed from the order, appellate court lacks jurisdiction).



                                                       PER CURIAM



Panel Consists of Justices Wise, Zimmerer, and Spain.




                                            2